 In the Matter of GATE CITY COTTON MILLSandTEXTILEWORKERS-UNION OF AMERICA, CIOCase No.1O-C-1681.Decided August 2. ,1946Mr. William H. Pate,for the Board.Weeks and Candler, by Mr. John W. Weeks,of Decatur, Ga., for the-respondent.Clara Kanwn,of Atlanta,Ga., for the Union.Mr. Herbert C. Kane,of-counsel to the Board.DECISIONANDORDEROn April 30, 1916, Trial Examiner Charles E. Persons issued his-Intermediate Report in the above-entitled proceeding,finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent filedexceptions to the Intermediate Report.On July 18, 1946, the Board- -heard oral argument at Washington,D. C., in which the respondentparticipated.-The Board has reviewed the Trial Examiner's rulings made at the.hearing and finds that no prejudicial error was committed. The rul-,ings are hereby affirmed. The Board has considered the Intermediate-Report, the respondent's exceptions,and the entire record in the case,and hereby adopts the findings, conclusions,and recommendations ofthe Trial Examiner with the additions and modifications hereinafterset forth.. ,-1.We agree with the Trial Examiner that the respondent violatedSection 8(1) of the Act.In arriving at this conclusion,we have notrelied upon the finding of the Trial Examiner that the respondent wasresponsible for the conduct of former Superintendent Reid.We donot believe it necessary, under the circumstances here present, to de-termine the respondent's liability in this regard.Nor have we reliedupon the Trial Examiner's finding that the letters and speech of Vice-President Milner, which the respondent contends were a privilegedexercise of its right of free speech,by themselves,violated Section70 N. L.R B., No. 24.23811 GATE CITY COTTON MILLS239.8 (1) of the Act.These utterances were made during the period of theUnion's organizational drive and are properly to'be appraised in thecontext of the respondent's entire course of conduct in regard to thatorganizational campaign'Thus, the record shows, as the TrialExaminer found, that during this period the respondent discrimina-torily prohibited employee Jackson-a leading member of the Union-from talking with his fellow employees and threatened Jackson withloss of employment because of his union activities; 2 and it furtherappears that the respondent carried out this threat by discriminatorilydischarging Jackson at a later date, as set forth in the IntermediateReport.Also during this period, the respondent unlawfully ques-tioned employees concerning their union membership and sought toinduce them to withdraw from the Union. In view of this cogentevidence of interference, restraint, and coercion, and upon the entirerecord herein, we are convinced that the respondent's afore-mentioneddeclarations were an integral and inseparable part of its campaign todefeat the organizational efforts of its employees.We conclude, there-fore, that the respondent's entire course of conduct, including theutterances as evaluated in such context, is violative of Section 8 (1)of the Act.The respondent stated to its employees, in connectionwith its utterances, that they were free to join or not to join the Union.Such assertions are meaningless, however, in the face of the coerciveeffect of the respondent's other conduct herein.2.The Intermediate Report inadvertently attributes to Dr. Howardinstead of Vice-President Milner the statement, "Go home, go to bedand stay there."Dr. Howard also advised Jackson, "You are a sickman.You ought to be in bed." The Intermediate Report is alsohereby corrected to read that Milner, rather than Jackson, called themeeting which Jackson failed to attend; and Jackson's separationdate was 1945, not 1942 as stated in the first paragraph of Section Cof the Intermediate Report.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Gate City Cotton Mills,East Point, Georgia, and its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica,CIO, or any other labor organization of its employees, by dis-'SeeN. L R B v Virginia Electric & Potoer Company,314 U S 469, 477, where the Courtexpressly held that "conduct, though evidenced in part by speech, may amount in con-nection with other circumstances, to coercion within the meaning of the Act "2 Thus, Superintendent Taylor warned Jackson, "I tell you this talk is going to get youout of a job "Milnersimilarly threatened, "I want to tell you, Jackson, you are disloyal.You are crooked***it is goingto get youout of a job.I want youto know that." 240DECISIONSOF NATIONALLABOR RELATIONS BOARDcharging or refusing to reinstate any of its employees, or by discrim-inating in any other manner in regard to the hire and tenure of theiremployment or any terms and conditions of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Textile Workers Union of Amer-ica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to James E. V. B. Jackson immediate and full reinstate-ment to his former or'a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges;(b)Make whole James E. V. B. Jackson for any loss of pay he mayhave suffered by reason of the respondent's discriminatory actionagainst him, by payment to him of a sum of money equal to that whichhe normally would have earned as wages during the-period from thedate of the, respondent's discriminatory refusal to rehire him to thedate of the respondent's offer of reinstatement, less his net earningsduring said period;(c)Post at its plant at East Point, Georgia, copies of the noticeattached to the Intermediate Report marked "Appendix B." 3 Copiesof said notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by the respondent's represent-ative, be posted by the respondent immediately upon the receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, orcovered by any other material;(d)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. JOHN M. HOUSTON took no part in the consideration of the-above Decision and Order.INTERMEDIATE REPORTWilliam M Pate, Esq.,for the Board.Weeks and Candler, by John IV.Weeks,Esq.,ofDecatur,Ga, for theRespondent.Clara Kann, Esq.,ofAtlanta, Ga., for the Union.3This notice,however,shall be. and it hereby is, amended by striking from the firstparagraph thereof the words, "The Recommendations of a Trial Examiner,"and sub-stituting in lieu thereof the words, "A Decision and Order." GATE CITY COTTON MILLSSTATEMENT OF THE CASE241Upon an amended charge duly filed on February 8, 1946 by the Textile WorkersUnion of America, CIO, herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Tenth Region(Atlanta, Geoigia), issued its complaint dated February 8, 1946, against theGate City Cotton Mills, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act. - Copies of thecomplaint and notice of hearing thereon were duly served upon the Respondentand the Union.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleges in substance (1) that the Respondent discharged James E V. B.Jackson on November 30, 1945, and thereafter failed or refused to reinstate himfor the reason that he joined and assisted the Union and engaged in otherconcerted activities for the purpose of collective bargaining and other mutual aidand protection, and (2) that the Respondent, through name(] officers, agents andemployees, by stated acts has interfered with, restrained, and coerced its em-ployees within tile meaning of Section 8 (1) of the ActOn February 20, 1946 the Respondent filed its answer in which it admits thefacts alleged in the complaint as to its corporate organization, the characterof its business, and the facts set forth in the complaint which establish that theRespondent is engaged in interstate commerce within the meaning of the Act.However, the Respondent denies that it has committed any of the unfair laborpractices alleged in the complaint.Pursuant to notice a hearing was held on March 26 and 27, 1946, at Atlanta,Ga., before the undersigned, Charles E. Persons, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Board and the Respondent were repre-sented by counsel and the Union by one of its officialsFull opportunity to bebeard, to examine and cross-examine witnesses and to introduce evidence bearingon the issues was afforded all parties.At the beginning of the hearing the Re-spondent moved for continuance because the illness of its Executive Vice-President, I. C. Dlilner, who was the chief executive officer of Respondent's plant,had interfered with the preparation of Respondent's defense.This motion wasdenied with the proviso that after the completion of the Board's presentation,further suggestions or motions by the Respondent would be entertained.TheRespondent did not renew its motion for continuance.'The Board moved tostrike the name of Robert Johnson from those listed in paragraph 7 of thecomplaint as responsible for acts violative of Section 8 (1) of the Act, and toadd the name of Lee Hendricks. This motion was granted over the objection ofthe RespondentRespondent thereupon moved for a continuance, pleading sur-prise.This motion was, at the time, taken under advisement and denied on theconclusion of the Board's presentation in chief.At the request of the Respondent,and without objection, witnesses were excluded from the hearing room untilcalled to testify.On April 15, 1945, the undersigned received from the Respondentamotion, accompanied by an affidavit, which the Respondent requested beadmitted in evidence and made a part of the record. As an alternative the Re-spondent requested that the deposition of the signer of the affidavit be taken, or'This proceeding was first noticed for hearing on February 25, 1945 , on February 19the hearing was postponed to February 28 , on February 27 to March 20 and on March19 to Maich 26, 1945The Respondent admitted at the hearing that each of the last threepostponements had been made on its motion. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a further alternative that the hearing be reopened for the purpose of takinghis testimony.This motion was referred to the Chief Trial Examiner who, onApril 16, 1946, advised the Union and the Board that objections, answers or sug-gestions with reference thereto would be received until the close of business onApril 17, 1946.Both the Union and the Board duly filed objections to the Re-spondent's motion.On April 19, 1946, the Chief Trial Examiner issued a tele-graphic order, overruling these 'objections, reopening the hearing "to take testi-mony of LeRoy Hayes and such other relevant evidence as the parties may seekto adduce," and continuing the designation of the undersigned as Trial Examiner.On April 24, 1946, the hearing was reopened in accordance with this order. TheBoard and the Respondent were represented by counsel. Each presented furtherevidence.Full opportunity to be heard, to examine and cross-examine witnessesand to introduce evidence bearing on the issues was afforded the parties.Atthe conclusion of the reopened hearing the Board moved to conform the plead-ings to the proof as to such minor details as dates, spelling of names and similarerrors.This motion was granted without objection.At the conclusion of thepresentation of testimony, all parties waived oral argument before the under-signed.They were duly advised that they had the privilege of presenting briefsfor the consideration of the Trial Examiner.No briefs have been received.Upon the entire record in the case and from his observations of the witnesses,the undersigned makes the following :FINDINGS OF F_ c'rI.THE BUSINESS OF THE RESPONDENT'Gate City Cotton Mills is a Georgia corporation operating a plant at East Point,Georgia, where it is engaged in the manufacture of carded cotton yarn.Duringthe 12-month period ending March 1, 1945, the Company purchased raw materialsvalued in excess of $750,000,3 over 60 percent of which was shipped to it frompoints outside the State of Georgia.During the same period, the Company manu-factured products valued in excess of $2,000,000, over 60 percent of which wasshipped to points outside the State of Georgia.The Company admits that it is engaged in commerce within the meaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congress of Indus-trialOrganizations, is a labor organization admitting to its membership em-ployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union began its organizational campaign late in February 1945. OnFebruary 24, 1945, the Union sent a letter to W. C. Bradley, president of theRespondent, in an envelope addressed to the mill, advising that "a number" of2 These findings are based upon the data presented in the complaint, which were ad-mitted by the Respondent in its answer, and upon the statement presented by the Boardin its Decision in a representation proceeding decided April 30, 1945 (61 N L. R. B.820).The Respondent stated at the hearing in the instant proceeding that these datalead not substantially changed since the date of the Board Decision.'The complaint is in error in quoting this amount as $250,000. GATE CITY COTTON MILLS243the employees had joined the Union and that under the provision of the Act itwas unlawful to discharge them for union activity. Since this letter was ad-dressed to Bradley it was not opened at the mill but was forwarded to him atAt this time it came to the attention of I. C. Milner, executive vice president ofthe Respondent, who was the official directly in charge of the millAccordingto his uncontradicted and credited testimony, this letter furnished his first knowl-edge of the Union's activities among the employees.After personal solicitation of employees the first union meeting was held at anemployee's home in the mill village on March 3, 1945. In the following week,on March 9, 1945, leaflets were distributed at the mill gate by Mrs. Clara Kanum,a field representative of the Union and its representative of record in the instantproceedingWith other matters this leaflet announced a meeting on the followingday at 1: 30 p. m. "at John Boynton's house, corner Elm and Main Streets, GateCity Village."Thereafter union meetings were held at frequent intervals, usually-at an employee's home.The Respondent, through Milner, very promptly injected itself into the discus-sion of the Union's organization. It is fair to say that it made a vigorous anti-Union effort.Under date of March 12, 1945, Milner personally distributed thefollowing letter to the employees :To Our Employees:I have heard that a Labor Union, the T. W. U. A., is campaigning for mem-hers among you. Some of you have asked my opinion as to whether youshould join a Union or not. I am, therefore, writing you this letter givingyou my opinion, so that I will not be misunderstood.You have the right to join a Union or not as you wish and I am not inter-fering with that right, but if I were in your place, I would not 'There isnothing a Union can offer you in this'Mill that you cannot have just as wellwithout paying Union dues, and if a Union is made the bargaining agent foryou, judging from the attitude of the International Union, it will mean astrike.Mr. Emile Rieve, the President of the T W. U. A, has already re-leased a hundred thousand textile workers from their no strike pledge,virtually threatening to strike all mills in which the Union is the bargainingagent.,The Union may say that it can get you an increase in wages. This is nottrue.Only the Government can now authorize any increase in wages, and ouremployees have always participated in general increases authorized, withoutpetition on their part.You will not have to pay Union dues to get it.'The Union says it can settle your grievances with the Company. You knowthat you have always felt free to bring any complaint to me or to any otherofficial of the Mill and we have always tried to settle it satisfactorily. If theUnion is made your bargaining agent, then we will be forbidden to settlecomplaints with you directly, but only thru the Committee of the Union.We feel that we have a greater interest in you than some dues collecting com-mittee of the Union.Ypur membership or non-membership in a Union will not affect your em-ployment with us. The Union may tell you that you cannot hold your jobunless youjoin the Union.This is not true.President Roosevelt has saidthatso long,as he is Presidentno person in the United States will. be requiredto join aUnionto hold a job.No one in Gate City will ever be required tojoin a Unionto hold a job here. If you join a Union it will not affect your job;if you do not join a Union it will not affect your job.712344-47-vol. 70-17 244DECISIONSOF NATIONALLABOR RELATIONS BOARDYou have asked for my opinion and I have given it to you and you cando as you wish, but I would dislike to see our harmonious relations disturbedby having the Union designated as your bargaining agent.Sincerely yours,GATE CITY COTTON MILLS,Sgd. I.C.MILNEn,Executive Vice-President.Again on March 30, 1945 he made further distribution of a letterreading asfollows :-To Our Employees:The Union is trying to bolster its losing campaign for members by statingit already has a majority of our employees signed. If they already have amajority, they would not be begging for more members.Since they do not have a majority, the Management will not meet with themto bargain on a contract. If the Union gets a majority in an election, thenwe would be required to bargain with them ; but it does not mean we will haveto agree to everything they propose.Now, in making any agreement for your working conditions, would youprefer to SPEAK FOR YOURSELVES and have some voice in it as you havehad in the past, ORWould you prefer to turn over those rights as the Union wants you to do,to some committee of men in New York.Horace White and your local com-mittee cannot propose a contract for you.White receives his orders fromthe T W. U A. officers in New York and can't agree to anything unless in-structed by these officers.And who are these officers that will attempt totell you what to do if you vote to make the Union your Bargaining Agent?They.aireEmil Rieve, Gen. Pres of T. W. U. AIsadore Katz, Counsel for T. W. U. A.George Baldanzi, V. Pres.John Chupka, V. Pres.Sander Genis, V. Pres.Joseph Knapik, V. Pres.-Milton Rosenburg, V. Pres.QSolomon Barkin, Research Director.Do THEY know your wishes better than you know them yourselves? Ifyou sign a card or vote for the Union as bargaining agent, then you will haveno right, according to what `the Union says, to, settle your grievances withus ; but those officers in New York will tell you what td do !You have a perfect right to join a Union if you want to and have HoraceWhite's New York bosses tell you what to do. If you don't want them torepresent you, then don't sign the authorization-card.Very truly yours,GATE CITY COTTON MILLS,Sgd.I.C.MILNER,Executive Vice-President.on April 21, 1945.Pursuant to the Board's Decision and Direction of Election 4issued April 30, 1945 an election was held on May 17, 1945.The Union lost thiselection by a substantial majority.Matter of Gate City CottonMills, 61 N. L.R B. 820. GATE CITY COTTON MILLS245On March 28, 1945. slightly more than three weeks after Milner admittedlylearned of union activity in the plant, the Respondent requested approval fromthe National War Labor Board, herein called N. W. L. B., ofa wage schedulefor the mill.On April 6 the Respondent amended this application in order toinclude a plan which provided one week's vacation with pay, or vacation pay inlieu thereof, for those who had worked 1900 hours or more in the year priorto July 1, 1945.This amended application was approved by N. W. L. B. onApril 14, 1945. "A few days later," as Milner testified, this vacation plan wasannounced by Milner to the employees who had been assembled for a"Soldiersof Production"program.As further evidence of the Respondent's interference with union activities theBoard placed in evidence 15 signed withdrawal slips each accompanied by anenvelope in which it was mailed to the Union. These slips carry a statementidentical in words and composition, reading :Please Withdraw My Name From the T. W U. A. andCancil (sic) My Membership CardThe slips were undatedThe envelopes show that all were registered.Tenwere mailed, as the Post Office stamps disclose, on April 20, 1945.These bear con-secutive registry stamps numbered 1616 to 1625 inclusive.Three additional with-drawals were mailed on April 21, 1945.These bear registry numbers 1627, 1629,and 1629.The two remaining withdrawals were not mailed uptil April 27.Thesewere registered as numbers 1648 and 1649.All of the envelopes bear a returnaddress either to the Gate City Cotton Mills, of to the Gate City Mill.Comparisonof the handwriting and the spelling' of names' on the signed withdrawal slips andon the returnaddressesindicates clearly that the signers of the withdrawal slipsdid not write the return addressThe same statement is true as to the addresseson the envelopes.LillieRutledge,° who lived in the Respondent's mill village, gave a detailedaccount of the conditions under which she signed a withdrawal slip.Togetherwith six brothers and sisters she occupied a three-room house, assigned them byMilner, about March 1, 1944They made repeated requestsof Milner,Superin-tendent T P. Taylor and Niglit Foreman J. W. Nabors' for more commodiousliving quarters.They were at first refused on the plea that a larger house wasnot available.When a house became available Rutledge applied to Taylor.Hercredited testimony reads :Well, I asked him about the house and he said he had already promisedthe houseaway ; give it away you know. And then he come out to my work,where I work, and he said, "I am goingto give you-all the house and even giveyou the paint to paint it."Rutledge's testimony continues :A. I went on back to my work and saw Mr. Nabors-he went out in theoffice.Then he came back.Q.Was it just a fewminutes later?-A. Yes, sir.Q. And when Mr. Nabors came to you, what did he say?6 Gertie Carroll signed her family name with two l's, the return address has but one-Both Clara,Vernon and B. H. Carl Bailey signed their family name as indicated, thereturn address was "Bally"Edgar Rogers'name appears on the return incorrectly a6"Redgers."Paul E Jones'name was written Paul L Jones on the return.6 Since signing the withdrawal Rutledge had married and her testimony is recordedunder her married name Lillie Modell Crane.7Taylor left the Respondent's- employ and was succeeded as superintendent on October15, 1945, by Nabors.Nabors had previpusly been night foreman.i 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.He asked-me, did I belong to the Union and I said-Q. And what did you tell him?A. I said, Mr. Nabors, L ain't going to tell you no story. I belong to theUnion.He said, "Well, I will give you a paper to get out of the Union andhelp you get the house if you will get out of it." And so I signed the paperhe gave me. He said, "Now Lillie, I am going to register this letter up therefor you and'don't you tell nobody I packed you out of the Union." He said,"If you do, they will take us to the State Capitol and shoot us."Q.Did you give Mr. Nabors the papers then?A. I gave him the paper back.Rutledge identified her signature on a withdrawal slip mailed on April 21,1945 and registered under number 1627 eThere is corroboration of Lillie Rutledge's testimony in that of her sisterAnnie Rutledge who told of their difficulties with inadequate house room and therefusal of Milner and Taylor to remedy the situation. She gave the followingtestimony relative to a conversation with Nabors, while she was working, "prettyclose to the time of the election."He [Nabors] came to me and he said, "Annie, do you belong to the Union?"and I said, "I certainly do, and I ain't the only one, that belongs to it." Andhe said,"If you pull out of the UnionIwillgive you a larger house." . . .And I said, "Well, I will make up my mind and let you know and I ain'tnever made up my mind yet."Nabors was called as a witness by the Respondent.He was asked whetherbe had ever promised any employee a house in the mill village, or a larger-house, if that employee would withdraw from the Union.He replied, "No, sir.I did not.Never had any such conversation with anybody."However, whenNabors was shown the withdrawal slip signed by Lillie Rutledge he admitted thathe had previously seen it saying, "I think the lady brought it to me and handedit to me " He stated further that he had then laid it down on a spinning frameand left it there.After considering the mutually corroborative testimony of Lillie and AnnieRutledge, its detailed and persuasive character, the partial admissions of Naborsand the demeanor of these witnesses, the undersigned credits the testimony ofLillie and Annie Rutledge and rejects such testimony by Nabors as is in conflicttherewith.J.L ' Cochran, -whose withdrawal slip`was mailed on April 27, 1945, in anenvelope registered under number 1648, testified that he had never joined theUnion.He worked regularly on the day shift but frequently worked extra timeon the second shift. It was Cochran's uncontroverted and credited testimonybrought him a copy of the withdrawal slip while lie was working, stating thathe had heard Cochran's name was -on the union lists.He asked Cochran ifhe wanted to sign a withdrawal slip "to get [his] name off of the Union " Coch-ran agreed to do so and after signing it gave it back to Hendricks.He did notthereafter see it until questioned about it by the Board's field examiner.Hend-ricks was not called as a witness and no statement was made that he wasunavailable.The Respondent contends that Hendricks was not a supervisor and that it isnot responsible for his actions.The night shift had but one supervisor, whoeRutledge testified that Kanun later came to her with this withdrawal and asked if shesent it inAt thistime Rutledge told Kanun that she had given it to Nabors "and heregistered it up there." GATE CITY COTTON MILLS247at the time material here, was Foreman Nabors.He exercised general super-vision over the second shift and the various foremen were charged with responsi-bility-for the efficient operation of their respective departments on both shifts.However, it is clear that in the absence of the department foreman and -ofNabors the employees on the second shift were accustomed to turn to Hendricksfor needed instructions.Thus Cochran testified that Hendricks "looks after the second [shift] sort oflike a second hand, I reckon."When asked whether Hendricks told people whatto do, Cochran replied : "No, he didn't exactly tell them, he just-if he wantedthem to do anything, he would go around and tell them that Davison [Card RoomForeman Will Davidson] ° had told him to tell them."Similarly Employee B. H Duncan, who had worked 3 years in the card room,testified as to Hendricks' position :Well, after 6. 00 o'clock he looks after the . . . in other words, Ireckon you might say he is almost boss.He looks after everything, keepsthe hands straight and keeps the machinery running and gives orders, andthings like that.-Duncan testified that Foreman Davidson, "goes home around 6:00 o'clock atnight."The second shift continued until 10: 00 p in.Under these circumstances the undersigned finds that the employees "wouldhave Just cause to believe" that Hendricks was "acting for and on behalf of themanagement," and that Respondent's employees because of his interference "didnot have the complete and unhampered freedom of choice which the Act con-templates " 10Mattie M Cox, at the time of the hearing, had been employed in Respondent'swinding room about 5 yearsUntil February 28, 1945 William A. Reid had beensuperintendent of the millOn that date he retired and since had had no officialconnection with the Respondent.Cox joined the Union on a date not stated.She testified-that "about.a month">after;Reid's retirementlie -came to her in thewinding room and gave her a withdrawal slip which she signed. Reid then tookthe slip with him and she had not, seen it sinceCox testified, "I don't knowthat I even read [the slip] " However, she understood its effect was to cancelher membership in the Union'1The Respondent contends that it has no responsibility for Reid's actions sincehe had retired.However, Reid had been superintendent for "about 10 years"and is clearly an individual whom the employees might fairly understand to be0Davidson was named in the complaint as "Will Davis", and was frequently referred toby witnesses as "Davison."Since there was no other employee with a similar nanpe,it is clear that Davidson was the supervisor designated10 SeeInternationalAssociationof Machinists,at at. v. N. L R.B ,311 U. S. 72, 80.The Supreme Court was dealing with an attempt by an employee to promote a companyunion.The pertinentpassage readsThe employer. however, may be held to have assisted the formation of a union eventhough the acts of the so-called agents were not expressly attributable to him onstrict application of the rules ofrespondent superior.We are dealing here not withprivate rights nor with technical concepts pertinent to an employer's legal responsi-bility to third persons for acts of his servants, but with a clear legislative policy tofree the collective bargaining process from all taint of an employer's compulsion,domination or influenceThe existence of that interference must be determined by acareful scrutiny of all the factors. often,subtle, which restrain the employee's choiceand for which the employer may fairly be said to be responsibleThus where theemployees would have just cause to believe that solicitors professedly for a labororganization were acting for and in behalf of the management,the Board would bejustified in concluding that they did not have the complete and unhampered freedomof choice which the Act contemplatesiiThe withdrawal slip of Cox is not included among those in evidence. 248DECISIONS OF NATIONALLABOR RELATIONS BOARDacting for the -Respondent.Moreover, Reid on another occasion intervened insimilar fashion with one of its employeesAt that time he accompanied theemployee to Milner's office.The incident was set forth in the uncontrovertedand credited testimony 11 of employee John T. Boynton as follows :Mr. Reid-the superintendent there, or had been super., asked me to goin and talk with him, and why I was doing that way, and Mr. Reid came,tomy house after I got off from work, and asked me'to pull out of theUnion.He said he didn't want me to get into any trouble. And so I saidI would study about it, and then later, a day or two later, he asked me ifI would go into Mr. Milner's office, and I said I would, and he \went into Mr.Milner's office with me.Boynton's conversation with Milner referred mainly to his occupancy of acompany house but there was incidental reference to Boynton's union member-ship.Reid remained in the office during the interview.Under these circum-stances the undersigned finds, under the authority set forth above, that theRespondent is responsible for Reid's solicitation of Cox and Boynton to with-draw from the Union.-On May 16 Milner read a speech to the employees assembled in the plant oncompany time. Printed copies of the speech were distributed to all the employeespresent.At this time, Milner was primarily interested in the election to beheld next day but he referred to the vacation plan as indicated in the followingexcerpt from his speech :The Union will say it can get a vacation for you. You have already beentold the conditions under which you will be given a week's vacation withpay this summer. No Increase in Pay Can Be Granted Without GovernmentApproval.So you see, the whole thing boils down to the fact that the onlyadvantage (?) the Union can give you is the privilege of paying dues forthe benefit of their New York bossesFurther excerpts from Milner's May 16, 1945 speech read as follows:"You have the right, as you have had in the past, if you do not select theUnion as your Bargaining Agent, to do your own trading and make your owncontracts and ' agreements without paying any dues to anyone for thisprivilege.The question for you to decide is; whether it will be to yourinterest for you to vote for a Union to represent you, and to pay dues to it,and surrender your rights to make your own decisions; ' or whether youprefer to remain independent, pay no dues, and take up your agreements anddifferences with me, individually, without any outside influences from theNew York bosses of the Union.You may have been told that the Union is a Democratic organization andthat the members of the Local Union will be allowed to frame policies andcontrol the affairs of the Local Union. If you have been told that, we thinkyou have been misled.Most all Union Policies Are Dictated by the NationalOfficers of the Union, and the local members do Not Have Anything to do WithFormulating Union Policies.You should carefully consider what this thing of being a member of theUnion, In Good Standing, involves.To be in good standing, you will haveto pay all the dues, fines, and assessments, according to what the NationalOffices Think.The War Labor Board would require the Company (against12Reid was not called as a witness and no showing was-made that he was unavailable.11The speechin extensois "Appendix A" of this Intermediate Report. GATE CITY COTTON MILLS _249itswill) to deduct from your pay checks the dues, fines and assessmentswhich may be levied on you by the New York Union Officers.Milner warned the employees that the coming of the Union might involvestrikes.He referred to a strike in a neighboring city cotton mill which hadbeen in effect "some six weeks." The employees there, Milner asserted, "arenot now receiving a dime, but are eating white beans doled out to them bythe Union bosses, while the Union bosses are eating off the fat of the landin New York City "-Milner further stated :... You [the employees] can decide. for yourselves whether the bestinterests of the Company are your best interests.We do not hesitate to statethat in our opinion you will be better off without a Union.After considering Milner's letters and speech together with the Respondent'simplication in the organized effort to secure and mail withdrawal slips to theUnion, the undersigned is convinced and finds that the Respondent's acts andstatements reveal a design to frustrate organizational activity among its em-ployees and to interfere with, restrain and coerce them in the exercise.of therights guaranteed to them by the Act. Securing and announcing the approval byN. W. L. B. of the vacation plan during the period when the Board's administrativeprocesses preliminary to the holding of an election had been set in motion andreemphasizing this matter in Milner's speech on May 16, 1945 on the eve of theelectionmust be held, under controlling Board precedents, to constitute anattempt to persuade the Respondent's employees that such privileges could beobtained without collective bargaining and thus to influence them to vote againstthe Union.'4Both of Milner's letters and his speech go beyond a mere expression of opinionsuch as the doctrine of freedom of speech justifies.He is patently at pains tosow distrust of the national officers of the Union in the minds of the employees.He appeals to sectional prejudice against residents of New York City; repeatedlyemphasizes the possibility of a strike under union representation; laid stresson the item of union dues and other union levies, and contrasted the past prac-tice of handling grievances directly as individuals with the loss of independenceinvolved in coming under the control of policies "dictated by the national officersof the Union." In all of this Milner not only manifested his anti-union attitudebut opposed the declared policy of the Act to promote the development of col-lective bargaining.The Respondent's participation in the centrally directed campaign to securewithdrawals from the Union gave pointed notice to the employees of the purportofMilner's utterances.Itwill be noted that his letters on March 12 and 30,1945 were followed on April 20 by the mailing of 10 withdrawals to the unionoffice.This was the day preceding the Board's hearing in the representationproceeding.Three additional witdrawals were mailed on April 21, including onesigned by Lillie Rutledge which Foreman Nabors is shown to have solicited per-sonally.And of the final 2 withdrawals mailed on April 27,- a direct connection14 SeeMatter of American Ott Company,41 N. L. R. B 1105, 1117, andMatter of BearBrand HosieryCo, 40 N. L R. B. 323, enf'd 131 F. (2d) 731 (C C. A 7). The Board said:The time and circumstances of the publication of the various notices describedabove, considered in conjunction with what the respondent otherwise said and did,and the implications contained therein that the employees would gain nothing byjoining a labor organization, made them intimidatory, coercive, and violative of theAct.Cf.Matter of Shreve and Company,57 N. L. R B 1487, andMatter of ContinentalOtiCompany,58 N. L. R. B. 169, wherein the Board set aside elections because ofsimilaractions of employers. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Respondent is proven for that of Employee Cochran through Hendricks,machine fixer on the second shift.Purther connection of the Respondent withthis closely organized campaign is shown in the solicitation of withdrawals fromEmployees Cox and Boynton by retired Superintendent Reid.Although recentlyretired, Reid is plainly shown to have continued active in Respondent's affairs ;to have had access to Respondent's offices and to have been a welcome participantin a business conference.Under these conditions the undersigned concludesand finds that the organized campaign to secure withdrawals from the Unionwas carried on with the knowledge and active participation of supervisors andagents of the Respondent.The undersigned finds that by Milner's circularizing the employees with hisanti-union letters of March 12 and 30, 1945; by Respondent's participation in thecampaign to secure withdrawals by union members; by questioning employeesas to their union memhershhip ; by announcing the vacation plan during theperiod immediately preceding the Board election; by Milner's speech on May36, 1945, the afternoon before the Board election; and by the totality of theseacts and utterances the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.-.B. Alleged acts of interference, restraint, and coercionThe Board contends that the Respondent threatened Employee John T.Boynton with eviction from his company owned house because of his unionmembership and activities and particularly because a union meeting was heldat his home on March 10, 1945. As stated above this meeting was publiclyannounced through the distribution of-circulars at the mill gate on March 9,1945.This was the second union meeting held. It appears that Boynton occupiedthe house in question together with his family, five members of which wereemployed in the mill.Boynton joined the Union and thereafter carried a unionbook and "signed a lot of them [employees] up for the Union."'Under date of March 2, 1945 Milner sent Boynton a letter calling attentionto the record of absenteeism by two members of his family. The letter concludes :This Company is badly in need of the services of people who will workregular and, therefore, before taking any action we want to hear anyexcuses you may offer as a reason for such high absenteeism on the partof some of the people in your family.On March 9, 1945, Milner wrote again calling Boynton's attention to his failureto submit excuses for the absenteeism of his family and stating, "We therefore,request that you vacate said premises at once."On March 28, 1945, Milner wrote to Boynton detailing the absentee record of the5 employed members of the family.This letter states :This communication is for the purpose of again calling to your attentionthe extreme absenteeism existing in your family and to serve as a warningto-you and those in your household of the lack of anything like reasonablecooperation on their part.-Boynton, as a Board witness, admitted that it was a long established ruleof the Respondent to rent its houses only to its employees.He was asked whetherthe statements in the letter of March 28 regarding his family's absenteeism werecorrect and answered, "Yes, they was absent a good deal, there. I don't knowexactly how many days, and so on, but they were absent a lot."The undersigned notes that the action taken by the Respondent followed itsestablished policies in renting the houses and combating absenteeism.The GATE CITY COTTON- MILLS251record contains a letter written by Milner to Boynton on August 18, 1943 makingsimilar complaints of absenteeism and insisting "that you [Boynton] vacate thishouse at once."The first of the three letters written to Milner in March 1945,is earlier than the date when Milner is shown to have had knowledge of theunion activity in the mill.When Boynton visited Milner's office with Reid,Milner disclaimed knowledge of Boynton's union membership when the letter waswritten.16It further appears that Boynton was never evicted.When the othermembers of his family later ceased to be employees of the Respondent 1° it wasarranged that Boynton move to, a smaller house suitable for his occupancy.Since Boyton's membership and activity in the Union had not ceased and noneof the withdrawal slips in evidence were signed by any member of this family,the undersigned finds clear evidence that the action taken by the Respondentwas based, as stated in its communication to Boynton, on his family's record ofabsenteeism.Accordingly no merit can be found in this contention of the Board.The Board further contends that the Respondent threatened B. H. Duncanwith eviction from his company house as a result of his union activities.Dun-can had been employed in the card room for about three years.He joined theUnion and signed up an unstated number of employees. Under date of March2, 1945 he received a notice from Milner stating that it was contrary to the Re-spondent's rules for his wife, who was an employee of a cotton mill in a nearbycity, to occupy a company house.Milner requested that Duncan vacate the houseat onceDuncan testified that lie never talked with Milner about this notice but thathe had later received a notice from a "rental place" which he could not certainlyidentify, that Milner had withdrawn his notice.Mrs. Duncan was variously em-ployed thereafter but never by Respondent.Nonetheless the Duncans were notevicted from the company houseThe undersigned notes that Milner's actionsantedated his knowledge of the Union's organizational campaign and was inline with the established practices of the Respondent:Under these circumstancesno merit is found in this contention of the Board.C. The discriminatory dischargeJames E V. B Jackson was first hired by the Respondent on January 14, 1942,and continued in its employ until October 26, 1945.His work during this periodconsisted of taking the filled cones from all the winders, except 4, in the wind-ing room, marking the cones with his own number, that of the operator, thesize of the yarn and whether the yarn was warp or filling. Jackson placed thespools of yarn in crates for removal to the drying room and later to the packingroom.Jackson's foreman, Thomas V Bell, testified that his ,job was whatyou might class as a key job It is a particular job and you can't jerk up justanyone to put on it to run it." Jackson was a cotton mill employee of some30 years' experience. In the course of this service he had been a machine fixerand second hand in both carding and spinning rooms.There is no contention bythe Respondent that Jackson had been either inefficient or inattentiie to hisduties.He claimed for himself, without denial by the Respondent, and the un-dersigned finds, that in the 15 months preceding his separation from his employ-ment on October 26, 1942, he had not lost a single day from any cause." Such15Boynton so testified1°Boynton's son entered the armed service, his two oldest daughters moved away, andhis wife ceased to work17 Jackson gave undenied and credited testimony,that on one occasion during the firsttwo years of his employment Milner came to him and said,"Mr. Jackson,a man workingas regularly as you do deserves a dollar."Milnerthen gaveJackson a dollar bill. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDan attendance record has added significance since, as the record reflects, the Re-spondent had chronic and difficult problems of absenteeism during the periodmaterial in this proceeding. In March or April, on his own initiative, Milneron 2 occasions suggested that Jackson might be promoted to foreman of the wind-ing room. Jackson's unrefuted and credited testimony as to the first of theseoccasions reads:[Milner] said, "Jackson, you know I have thought of you lots of times andhave been thinking of you lately, . . I believe you would make a good manto run this winder, . . . I want you to get in to the people and I am going togive you this winder."I says, "Well, Mr Milner, I have never asked for it but if you would dothat I would treat the help right and I would not discriminate between themand I would stop a lot of this partialities that's being used up here"Jackson further testified that about a week before the'Board hearing on April 21,1945, Milner again referred to the matter and assured Jackson that he intendedto make this promotion.Jackson joined the Union in March , He kept a book of applications at hishome which were signed by several employees who called thereAt this timeJackson lived in a company house in the mill village. Jackson attended theBoard hearing on April 21, 1945 where he was closely associated with the unionrepresentatives and came under the observation of Milner and Respondent's-CounselWeeks."Later Jackson served on the committee which arranged forthe election and was union observer during the votingIt is clear and the under-signed finds that the Respondent had knowledge of Jackson's union membershipand activity.On the Monday or Tuesday following the hearing i e on April 23 or 24, 1945,Milner came to the winding room and said to Jackson:I don't know what's going to happen to the Company. It looks like theC. I O. and the Bolsheviks and the foreigners are trying to run it downSouth.We don't want it.It was Jackson's testimony that after the Board hearing and prior to the elec-tion both Thomas V. Bell, overseer of the winding room, and Alger Jones," a filerin that room, repeatedly told him that they had orders to see that he did nottalk to the other employees.Moreover they held him under surveillance to seethat he did not violate this instruction.Jackson supported this generaltestimonywith detailed instances.On one occasion shortly before the election whenJackson was talking with winder hand, Susie Etris, Bell came to them, pointedto a posted election notice and said, "Mr. Jackson, . . . That notice overyonder applies to you just like it does to me " Etris then said, "The Unionwasn't mentioned."Bell said, "Well, he can't talk" and thereafter warnednearby operators that talking to Jackson was forbidden.Just before the election, Jackson protested to Jones thathis ordersnot to talkto the employees were embarrassing and were misunderstood by hisfellow em-ployees.Jones then stated that he had explained to these employees thatJackson"had orders not to speak to anybody" and stated further thathe (Jones) hadorders not to talk to JacksonJones further stated to Jackson, "It is going on18At the reopened hearing, Foreman Bell testified that he first learned that Jacksonwas active in the Union when Jackson attended this Board hearing.'10While Jones' position was that of machine fixer in the winding room and he was notof supervisory rank, it is clear that he acted on this, and other occasions detailed below,as Bell's representative and carried out Bell's in'tructions.Under these conditions theundersigned finds that the Respondent is responsible for the acts and utterances of Jones. GATE CITY COTTON MILLS253as long asyou stay thereThey ain't going to let up on you . . . Those arethe orders I get from Bell "Jackson was summoned to the office by Superintendent T. P. Taylor, sometimebetween the Board hearing on April 21 and the Board election on May 17, 1945,and accused of soliciting union memberships in the winding room. Jacksondenied that he had done soTaylor warned, as Jackson's credited testimonyreads, "I tell you this talk is going to get you out of a job" Neither Jones norTaylor was called as a witnessNo showing was made that they were unavail-ableMilner made a general denial that he had issued such instructions. Bellwas called as a witness for the Respondent in the reopened hearing.He testifiedthat immediately on assuming his duties as overseer he had instituteda rule 20against anyone hindering the winder operators, who were women, by talkingto them while they were engaged in their duties It was Bell's testimony thatJackson infringed on this rule more frequently than othersBell corroboratedJackson to the extent of stating that a conversation with reference to the Unioninvolving Etris occurred "about a week" before the Board election.Under thesecircumstances, after considering the demeanor of the witnesses involved andthe setting of this testimony in the full record, the undersigned creditsJackson'stestimony as to these matters.On June 4, 1945, Milner came to Jackson in the winding room and, after someexchanges not material here, said, "I am gain., to get you out of thiswindingroom I don't know how I am going to do it, but I am going to get you out ofthis winding room " The following day Jackson addressed a letter of explanationand protest to Milner, closing with an expression of confidence that Milner"would adjust this matter properly " At the hearing the Respondent acknowl-edged receipt of this letterThere is no showing that any reply to it was made.Again on July 8, 9, or 10, 1945, Milner summoned Jackson to his office andtook him to task in the presence of Taylor and Bell on the basis of reports madetoMilner that Jackson had stated the Respondent would not give the promisedvacationJackson denied that he had done this and declared rather that he hadsaid that if Milner had promised the vacation he believed the employees wouldget it.Miller further upbraided Jackson for failing to attend a meeting arrangedby Jackson at which the speaker, made "constructive" suggestions, and forsimilar mnattendance by Jackson on Milner s speech on the day before the Boardelection.Jackson excused himself as to both occasions because his work wasarduous and he was tiredA day or two later Milner again summoned Jacksonto the office in the presence of Taylor and Bell, where he was again accusedby Employee Hammel, a winder operator, of havingsaidwith reference to anassertionby a third employee that vacations would not be given, "Well,I wasn'texpecting no vacation, no how "Jackson denied having made such astatementbut Hammel persisted in the accusation.Milner then said, as Jackson testified,"I want to tell you, Jackson, you are disloyal. You are crooked . . . it is goingto get you out of a job. I want you to know that."Milner thereafter refused todiscuss the matter further.Milner admitted having told Jackson on these occasions that he was disloyalbut denied that he had used the word "crooked."He did not specifically denythreatening Jackson with loss of his jobAfter considering the record and thedemeanor of the witnesses and noting the failure to call Taylor as a witness theundersigned concludesand findsthat Jackson's account of these interviews wassubstantially correct.2120An excerpt from Bell's testimony reads,"There was never any set rule,only the ruleImade myself I asked them(male operators)not to go down the alleys and hinder thewinder operators."21Testimony by Bell in the reopened hearing is in substantial accord with this account. 254DECISIONSOF NATIONAL -LABOR RELATIONS BOARDIn July 1945 the Union began a second organizational campaign.At this time,as Jackson's creditable testimony shows;both Bell and Jones again repeatedlyinstructed'Jackson not to talk to the employees.This continued until Jacksonleft the mill on October26; 1945.Jackson gave further credited testimony tothe effect that privileges which he had been accustomed to enjoy had been takenaway after the Board hearing. In common with other employees Jackson hadbeen free to read at intervals in his employment when his "work was up " There-after he was instructed by'Taylor to quit reading while on duty.Similarly theemployees had enjoyed freedom to leave the plant at intervals in their employ-ment.On such occasions they did shopping,ate lunches or visited their homes.Not only were these privileges discriminatorily withdrawn from Jackson but hewas instructed not to leave the winding room.Milner denied that he had issuedsuch instructions and Foreman Bell testified that he had never interfered withJackson's reading in intervals of his employment.The testimony by Jacksonhowever is detailed, vividly stated and persuasive.After consideration of thefull record,the undersigned concludes and finds that Jackson's version is sub-stantially correct.Further evidence of a policy of harassment pursued by the Respondent is foundin Jackson's uncontroverted and credited testimony regarding several instanceswhen he was reprimanded because cones containing wrong sizes of yarn hadbeen found in crates which he was alleged to have filled.Respondent neitheroffered testimony in refutation of Jackson's account nor advanced these mattersin explanation of its failure to reinstate Jackson.Hence the undersigned doesnot find it necessary to discuss these instances in detail.It is clear that variousemployees besides Jackson placed cones in the crates and could have been re-sponsible for the mistakes found. It is further clear that Respondent's officialsascribed the faults to Jackson.Bell asserted to Jackson,that he had ordersfrom Taylor and Milner,"to keep down everything,against [him]."On oneoccasion-Bell warned Jackson that he "was going to lose his job," if the mixingof sizes in the crates did not stop"-'When complaint was made later to Super-intendent Taylor he also told Jackson,"This is going to get you out of a job."After-listening to Jackson's explanation,Taylor withdrewthe statement.-The circumstances under which Jackson left his employment are not in dis-pute.On October26, 1945, hefelt ill and at 7: 00 a. in.and again at 8: 00 a. inrequested Foreman Bell to relieve him.About 9. 30 a. in.Jackson found him-self unable to continue and, after so reporting to Bell, left his work at 10: 00a. in intending to go home.As he passed through the mill gate he encounteredMilner and explained to him that he was ill.Milner gas e Jackson a printed formand directed him to visit the Respondent's physician,one Dr. Howard.Jacksondid so and,as his credited testimony shows,was given a prescription and directedto "Go home,go to bed and stay there"Jackson then returned to the office andhanded inthe form to Milner, reporting the instructions given him by Dr.Howard 21 Jackson was absent from the mill for the following month of No-vember.He was not confined to his bed but was "in and out of bed,"as he andhis wife testified,was unable to work, had no employment and did not "earn apenny" during this period.On November 7, 1945 Jackson moved from the company house which he thenoccupied to a residence,which was owned by a relative and was rent free." Thisa' Bell made no direct reference to these incidents in his testimony although he deniedhaving told Jackson that"Milner was after him."1'Milner testified that, while he did not remember that Jackson saw him after return-ing, he would not deny this occurrence.11Mrs Jackson's testimony at the reopened hearing indicates clearly that the movewas on her initiative and that she made the decision to move. She testified that a leaky GATE CITY COTTON MILLS255move was duly reported to Superintendent Nabors. It is agreed that betweenOctober 26 and November 7, 1945, Jackson's home was visited at frequent intervalsby Nabors,Foreman Bell and Machine Fixer JonesOn these occasions they in-quired whether he had quit and when he might be expected to return. It wasJackson's consistent testimony that on each of these occasions he had assured hisquestioners that he had not quit and that he would return as soon as he was able.Jackson's testimony relative to an interview with Nabors about October 31,1945 reads as follows :-The day I came back, the day I seen Mr. Milner, Mr. Nabors stopped meand asked me had I quit.He had heard I had. I said, `Mr. Nabors, I havenot quit. . .You can ask Jones . .He asked me and I toldBell and all of them.And he said, "I heard it but I wanted you to tell me ;"I said I had not quit, "And don't think my moving has got anythingto do with it "Excerpts from Bell's credited testimony about an incident which he dated asNovember 5, 1945 reads as follows-I told Jones .."Go by Mr Jackson's house I have got to do some-thing about his-job.Go by Mr. Jackson's house and find-out if he has quit...The report come in here he has quit and if he has, I want to starttraining someone for the job."So Jones went out and he [Jackson] told Jones, ;`Well, you tell Bell that Ihaven't quit and when I get ready to quit, I will call him If he will quitpaying attention to all them rats up there and just mind his business, wewill all get along better."The hearing was reopened on April 24. 1946 primarily to receive the testimonyof LeRoy Hayes, a maintenance man, whose duties included periodic inspectionof the plumbing in the company homesHayes testified that a day or two beforeJackson moved, i. e., about the same day as Jones' inquiry detailed above, hevisited Jackson's house and found the chicken wire had been torn downHe askedJackson the cause and Jackson told him as Hayes testified, that he had quit hisemployment with the Respondent and was moving and expected to oversee aplantation.25Jackson was called in rebuttal by the Board and flatly denied havingconversation with Hayes about the time of his moving, adding, "In fact I didn'tsee Mr. Hayes "Mrs. Jackson fully corroborated her husband, testifying thatHayes never came to their home.Both Jackson and his wife testified that on the day they moved they went tothe mill- to get Jackson's final pay checkWhile there they met SuperintendentNabors and asked that he check the condition in which they were leaving thehouse.At this time, as both Jackson and his wife testified, Jackson gave Naborstheir new address and assured Nabors that he "would be back there when [he]got able to work.""Nabors testified that on this occasion he walked from themill to the house with JacksonHe did not specifically deny that this conversa-tion occurred.Both Jackson and his wife impressed the undersigned as trust-worthy and careful witnesses. It is inherently improbable that Jackson wouldroof which the respondent failed to repair exhausted her patience and that she deter.mined to accept an offer of her brother who, she testified, "would let me have the house,and no rent, and furnished me 'a cow and water and wood and it didn't cost us anything."z5Elsewhere, Hayes testified, "Well, he told me he quitHe told me he quit and went tooversee a farmTalked like he had a swell fob "ZaMrs Jackson's version reads, "Air Jackson told hint lie was coming hacklust as soonas he got able." 256DECISIONSOF NATIONALLABOR-RELATIONS BOARD,have told Hayes he had quit and found other employment when immediatelybefore and after this alleged statement he had positively stated his intention toretain his job with the Respondent.After consideration of the entire recordand the demeanor of the witnesses,the undersignedrejects the testimony ofHayes.On November 30, 1945 Jackson telephoned Milner and stated that he was ableto return to workMilner, as his testimony and that of Jackson agrees instating, referred Jackson to Superintendent Nabors.Nabors' testimony, whichis in substantial accord with that of Jackson, reads, "I had filled his job.Thathe had been gone so long, I didn't think he was coming back, and so I had placedanother man in his job and [I] asked him to place his application in the personneloffice.""'Jackson declined to file such all application.On January 11, 1945,however, he sent a letter to Nabors stating that lie had "been able and willingto return to work ever since November 30, 1945", and was awaiting the Respond-ent'scall to come to work.The record reflects no reply to this communication.The Respondent does not question Jackson's claim that his withdrawal fromhis duties on October 26 was necessitated by illnessAt the hearing both Milnerand Nabors expressed doubt that Ins illness was sufficiently severe to necessitateJackson's prolonged absence.Milner referred to the fact that he had seen Jack-son on occasions at some distance from his home" and that supervisors checkingon absentees had experienced difficulty in finding Jackson at home.Naborstestified that when he checked Jackson's house on November 7, 1945 he foundhim assisting in the moving operation.Under cross-examination Nabors statedthat he could not be positive that Jackson "loaded anything on the truck."The undersigned does not find it necessary to deal minutely with this contro-versy.Milner testified that his established policy was to "take it for grantedan employee always knows when he is sick."He further stated that no use wasmade of Dr. Howard's reports as a check on employees' illnesses., An excerptfrom his testimony in point here, reads:Why, we don't interfere with people who are really sick and off the job.There is no definite period of sickness when they might retain the job oristay in the house It's the policy of the Company to always cooperate withsick employees.Q. Regardless of how long they are sick?A. That is trueIt is clear from Respondent's admissions that Jackson was discriminatorilytreated when refused reinstatement after his illness.The undersigned notesfurther that it is inherently improbable that an employee of mature age, withestablished regular work habits zu and family responsibilities would absent him-self from his-work and forego income, for over a month, if able to work.After considering the full record it is clear that Jackson before the advent ofthe Unionhad been afavored employee,who was promised a substantial promo-tion.The Respondent persistently opposed the Union and -found frequent oc-casion to criticize Jackson's actions in connection with matters in which thezfBell's credited testimony shows that on November 8, 1945 he transferred EmployeeJeff Clark to Jackson's jobClark left the mill in January or February 1946At thistime Employee Edgar Rogers took over the position28Jackson testified that on the second day of his illness he met Milner in East Point,Georgia which is about a mile from his home. Excerpts from this testimony read,He [Milner]asked me how I felt.I said I wasn't feeling so goodHe said,"Looks like a man who can walk around ought to be able to work " I said "well, Mr.Milner, a man can be sick enough to walk around and not be able to work "As noted above,Jackson had a record of attendance,unbroken by absence, for 15months preceding his illness GATE CITY COTTON MILLS257Union was concerned such as his alleged statements relative to the vacationplan and his absenting himself from Milner's preelection speech.On these oc-casions Jackson was threatened with loss of his job. Such threats came tofruition when the Respondent seized upon the pretext afforded it by the illnessand absence of Jackson from his duties.The undersigned concludes and findsthat the termination of Jackson's employment on November 30, 1945 was dis-criminatorily based on his union activity and membership. It is further foundthat the subsequent failure to rehire Jackson was based on the same motivation.The undersigned finds that the Respondent by refusing to reinstate James E. V. B.Jackson on November 30, 1945, and thereafter, has discriminated in regard to hishire and tenure of employment and has thereby discouraged membership in alabor union.He further finds that by Milner's anti-union acts and utterancesto Jackson ; by Bell and Taylor's interference with Jackson's freedom of com-munication with other employees ; by Bell and Jones' surveillance and harass-ment of Jackson and by discriminatorily depriving Jackson of privileges enjoyedby other employees, the Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring in con-nection with the operations of the Respondent's business described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action found necessary in order to effectuate the policies ofthe Act.It has been found that the Respondent refused to reinstate and thereby dis-charged James E V. B. Jackson on November 30, 1945, thus unlawfully discrim-inating in regard to the hire and tenure of his employment It will accordinglybe recommended that the Respondent offer James E. V. B. Jackson immediateand full reinstatement to his former or to a substantially equivalent positionwithout prejudice to his seniority or other rights and privileges he may have. Itwill be further recommended that Respondent make him whole for any loss of payhe may have suffered by reason of the Respondent's discriminatory action, bypayment'to him of a sum of money equal to the amount he would normally haveearned as wages from the date of the Respondent's refusal to reinstate him onNovember 30, 1945 to the date of the Respondent's offer of reinstatement, less hisnet earnings°0 during said period.Since, as has been set forth above, the Respondent is shown by the record to haveengaged in a persistant course of conduct in opposition to-union organization;participating in an organized campaign to induce withdrawals from the Union;°°By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for his unlaw-ful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber Company,8 N. L R. B. 440. Monies received for work per-formed upon Federal, State, county, municipal, or other work-relief projects shall beconsidered as earningsSeeRepublic Steel Corporation v N L R. B ,311 U. S. 7. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDquestioning its employees as to their union membership ; engaging in a policy ofharassment of employee Jackson within the observation of its employees in thewinding room, a procedure well calculated to impress on all of its employees that -Respondent's attitude was consistently anti-union and that those engaging inunion activities might well expect to incur similar penalties, and since theRespondent refused on November 30 to reinstate Jackson on his return from anextended .Illness, contrary to its established policy_ of holding open the jobs ofemployees absent for such reasons, the undersigned finds that the Respondent has-evinced -a fixed determination to continue its opposition to the processes whichlead to collective bargaining. It will therefore be recommended that the Board'sorder be broad enough to insure that the Respondent will cease and desist fromall acts and utterances which oppose the central purpose of the Act to promotecollective bargainingThe deterrent purposes of the Act will be defeated if theOrder is not as comprehensive as the threat 'of unfair labor practices clearlyindicated by Respondent's proyen offenses in the instant proceeding. It willaccordingly be recommended that the Gate City Cotton Mills Company be orderedto cease and desistifrom in any manner infringing upon the rights guaranteed toits employees in Section 7 of the Act. ,On the basis of the above findings of fact and upon the entire record in thiscase, the,undersigned makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment of James E. V. B Jackson, thereby dis-couraging membership in a labor organization, the Respondent has engagedin and is engaging in unfair labor practices within the meaning `of Section 8(3) of the Act_3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent, Gate City Cotton Mills, and its officers,agents, successors and assigns shall:1Cease and desist from :(a)Discouraging 'membership in the Textile Workers Union of America,CIO, or a ly other labor organization by discriminating in regard to the hire andtenure of employment or any terms and conditions of employment of itsemployees ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join or assistTextileWorkers Union of America, CIO, or any other labor organization, tobargain collectively through representatives of their own choosing and to engagein concerted activities for the purposes of collective bargaining or other mutual-aid or protection as guaranteed'in Section 7 of the Act.2 Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act: GATE CITY COTTON MILLS259(a)Offer to James E V. B. Jackson immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to his seniorityor other rights and privileges he may have ;(b)Make Jackson whole for any loss of pay he may have suffered by reasonof the Respondent's discriminatory action against him, by payment to him ofa sum of money equal to the amount which he normally would have earned aswages from the date of the Respondent's discriminatory refusal to rehire himto the date of the Respondent's offer of reinstatement, less his net earnings 81during said period;(c)Post at its plant at East Point, Georgia, copies of the notice attachedhereto marked "Appendix B." Copies of said notice, to be furnished by theRegional Director for the Tenth Region, after having been signed by the Res-pondent's representative, shall be posted by the Respondent immediately uponthe receipt thereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily postedReasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced or covered by any other material ;(d)Notify the Regional Director for the Tenth Region in writing, within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent notifies said Regional Direc-tor in writing that it will comply; with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days fromthe date of the entry-of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall filea copy with the Regional Director.As further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days 'from thedate of the order transferring the case to the Board.CHARLES E. PERSONS,Trial Examiner.Dated April 30, 1946.APPENDIX AMy Fellow Employees:In my opinion, the time has come for me to discuss with you your rights inconnection with the election which is to be held tomorrow.This election is tobe held in the Packing Room during the hours between 1: 30 o'clock and 4: 30o'clock P. AlThis will give the employees who are on the First Shift the oppor-tunity during the last hour and a half, just before they go off duty, to cast their" See footnote 30,supra.712344-47-vol. 70-18 260DECISIONS. OF NATIONAL LABOR RELATIONS BOARDvotes and it will give the Second Shift the privilege of voting during the firsthour and a half after they come on duty. Any employee on either of the Shiftsmay vote at any time during the hours between 1: 30 o'clock and 4: 30 o'clockP.M. and those employees who are on duty will be paid for the time lost duringvotingThey will also be privileged ,to leave their jobs at any time during theelection period to cast their vote.'Under the law, you have the right to join any labor organization you see fitand I have no intention to deter you from exercising this right.Your action inselecting or not selecting a Union as your Bargaining Agent will not affect yourposition or your future prospects with the Mill.We want to make it equallyclear, however, there is 'no requirement that you join any organization.Thereis no law that requires you to join a Union, or to pay dues to it, qr to give it'theauthority to make contracts for you.You have the right, as you have had inthe past, if you do not select the Union as your Bargaining Agent, to do yourown trading and to make your own contracts and agreements without payingany dues to anyone for this privilege. The question for you to decide is:whether it will be to your interest for you to vote for a Union to represent you,and to pay dues to it, and surrender your rights to make your own decisions,or whether you prefer to remain independent, pay no dues, and take up youragreements and differences with me, individually, without any outside influencesfrom the New York bosses of the Union.Like some of you, I have been with this Company for twenty-eight years and .have occupied the position of an official since. 1921 and, during all these years,you and I have worked together on a most cordial and friendly basis.Duringthe twenty-one years of my official capacity with this Company, if you weresick, hurt, in trouble, or needed help' of any kind, I have never refused, financialassistance in any meritorious case.None of you have suffered for hick of adoctor or hospital facilities for yourself or family when sick, hurt, or needing anoperation.I have helped you if you were in jail, or in court, and have signedmany bonds. I know you have always felt free to talk. with me about mattersof any kind and I have felt the same liberty with you.If the majority of you vote tomorrow for the Union, the Union will thereafterhave the sole and exclusive right to act for this Company. It will necessitatethat you turn the right of bargaining over to the Union Committee who will havefull authority in the settlement of these differences for yourselves. 'If theUnion wins, no employee of the Company will thereafter be permitted to settlewith his supervisory official any matter which the employee feels is important tohis or her welfare.You may have been told that the Union is a Democratic organization andthat the members of the Local Union will be allowed to frame policies andcontrol the affairs of the Local UnionIf you have been told that, we think youhave been misled.Most all Union policies are dictated by the national officersof the Union and the local members do not have anything to do with formulatingUnion policies !You may have been told that you will not be permitted to hold your job ifyou do not join the Union. You may have been told that unless you join now,you will have to pay a higher initiation fee later.Let me tell you now thatyou will never be forced to join a Union to bold a job in this Mill. The latePresident of the United States said that no employee will be forced to join aUnion ' and the new President has agreed to follow his policies throughout.Whether you are a member-of the Union or not will not have any effect uponyour job with this Company. GATE CITY COTTON MILLS261You should carefully consider what this thing of being a member of the Union,In Good Standing, involvesTo be in good standing, you will have to pay allthe dues, fines, and assessments, according to what the National Officers Think.The War Labor Board would require this Company (against its will) to deductfrom your pay checks the dues, fines and assessments which may be levied onyou by the New York Union officers.I have heretofore told you that I did not believe the Union could give youanything which you are not already receiving from the Company.We havealways raised our wages whenever the Government permitted raising wagesto the textile industry and our wages have very recently been raised and arenow above the wages of many of the plants in which the Union is the BargainingAgent.To illustrate, our wages on an average are higher than the wagesof the Mary Leila -Cotton Mills,.at Greensboro, Georgia.This mill has had theC. I. 0. Union as its Bargaining Agent for about five years.They are nowon a strike and have been so for a period of some six weeks. The Mary Leilaemployees are not now receiving a dime, but are eating white beans doled outto them by the Union bosses, while the, Union bosses are eating off the fat ofthe land in New York City.The Union will say it can get a vacation for youYou have already-beentold the conditions under which you will be given a week's vacation with paythis summerNo Increase in Pay Can Be Granted Without Government Approval.So you see, the whole thing boils down to the fact that the Only Advantage (?)the Union can give you is the Privilege of Paying Dues for the Benefit of TheirNew York Bosses.You may have been told by some of the Union organizers that this Mill earnedlarge amounts of money during last year. If this statement has been made, Iwant to assure you it is a deliberate misrepresentation of the facts. I, myself,made numerous trips to Washington last year for the purpose of obtaining relieffrom the 0. P A. prices that were then in effect on carded yarns, in order thatwe may operate without a loss.Iwould like to say a word about the right of the colored employees to votein this election.The Federal laws which control the relationship between Com-pany and Union do not permit either the Company or the Union to make anydistinction between colored and white employees.Under the law which thiselection is being conducted, colored employees have just as good a right to vote,and to vote as they ijlease, as the white employees, and we are' desirous of ourcolored employees exercising their right to vote in the election.You will notice on the billboards throughout the plant a notice posted thereonwhich was prepared by the National Labor Relations Board and on that posteris a sample of the ballot. If you want to vote "for the Union," you can place 'across mark under the word Yes ; if you want to vote "against the Union," you canplace a cross.mark under the word NoLet me again impress you, with necessity,of voting in this election and again outline the manner in which you will have to,indicate your preference in this election ; that is, if you want to vote "for theUnion," you will have to place a cross mark under the word Yes ; if you want tovote "against the Uiiion,,'- you will have to place a cross mark under the wordNo It is very important that each and every employee cast their ballot.This election will be,ln charge of a representative of the National Labor Re-lations Board-and will, we believe, be conducted honestly and fairly.The electionwill be entirely secret.The Company has agreed to furnish a list of the em-ployees who are eligible to vote in the election.This list will indicate the namesof all employees who were on our payroll for the week ending April 28, 1945, who'llnave not since quit or been discharged for cause. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDI want to impress upon you that the results of the election will be controlledby the majority of the votes cast and not a majority of the employees who areentitled to vote.This makes it extremely important that all of you vote. Ifyou do not vote, you will in effect be voting with the majority of those who dovote,whether they vote like you would have wanted to or not.We urge you,therefore,to vote in the election and vote as you yourself believe to be for yourown personal interest.You can decide for yourselves whether the best interestsof the Company are also your best interests.We do not hestitate to state thatin our opinion you will be better off without a Union.-There is nothing much worse than-to have to listen to someone read a speech.I wish I could simply talk to you and that I could answer any and all questionswhich you might want to ask me. I am extremely sorry that the situation issuch that I am compelled to limit myself to reading a prepared statement to youand will-not be able to answer questions.If the Union should lose, they arealways bad losers and will no doubt attempt to take us before the Board andaccuse us of being guilty of some so-called unfair labor practice.Therefore,what I say to you must be written out so that there will be no question as to theexactness of my statement.I will,therefore,close my statement to you with an urge that each and every-one of you vote in the election to be held tomorrow between the hours of 1: 30and 4: 30 P. M.APPENDIX BNOT] CE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National La--bur Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain or coerce our em-ployees in the exercise of their right to self-organization,to form labor organi-zations, to join or assist Textile Workers Union of America,CIO, or any-other labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.AVE WILL OFFER to the employee named below immediate and full re-instatement to his former or substantially equivalent position withoutprejudice to any seniority or other rights and, privileges previously en-joyed, and make him whole for any loss of pay suffered as 'a result of thediscrimination.James E. V. B. Jackson.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to,hire or tenure of employment or any term or condition,of employment againstany employee because of membership in or activity on behalf of any suchlabor organization.'GATE CITY COTTON MILLS,By --------------- --------------(Representative)(Title)Dated-------------------------------This notice must remain posted for 60 days from the date hereof, and must not,,be altered,defaced, or covered by any other material.-